DAVIDSON, Judge.
This is a conviction for murder; the punishment, ten years in the penitentiary.
That appellant killed the deceased by shooting him with a gun is not disputed.
*575In testifying in his own behalf, appellant admitted the killing but insisted that it was in defense of his wife against the actual attack of the deceased.
This defensive theory was pertinently submitted by the trial court in his charge to the jury, and by the jury rejected. Such rejection was within the province of the jury.
No errors appearing, and the facts authorizing the jury’s conclusion of guilt, the judgment is affirmed.